Citation Nr: 1521884	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-30 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, major depressive disorder, panic disorder and social phobia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to January 1979. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder.  He has been diagnosed as having anxiety, major depressive disorder, panic disorder and social phobia, and has contended that these psychiatric disorders first manifested during his period of active duty service from March 1977 to January 1979.  Specifically, the Veteran has testified that his spouse began having an affair with his first sergeant while stationed in Tacoma, Washington, and that he tried committing suicide by cutting his wrists after learning of the affair.  He indicated that this suicide attempt was thwarted by his spouse and the first sergeant, and that his spouse left him weeks later.  The Veteran further testified that his mental state rapidly deteriorated at that point, and that his first sergeant and family members successfully petitioned for him to receive a financial hardship discharge so he could leave the military.   

A review of the Veteran's service treatment records reveals that he was found to be in sound condition upon his entry into active service in March 1977.  On his December 1976 Report of Medical History, he indicated that he never suffered from dizziness or fainting spells, frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, nervous trouble of any sort, or periods of unconsciousness.  His corresponding December 1976 Report of Medical Examination upon entry into service indicated that his psychiatric state was within normal limits, with no personality deviation.  However, on his September 1979 Report of Medical History at the time of his discharge, the Veteran reported suffering from dizziness or fainting spells.  

A review of the Veteran's service personnel records reveals that he requested a hardship discharge in November 1978.  On the application, the Veteran indicated that his spouse and daughter now lived in Worthington, Minnesota, and that he had no means of transportation because his spouse took his vehicle.  He also indicated that he sent all of his money to his spouse.  Significantly, however, the Veteran also added that, "My problems are great, my nerves are shot, my thinking is very unstable."   In addition, the Veteran submitted an October 1978 correspondence from a family friend indicating that he was the cause of a great deal of concern from his family because of his "many known problems," both financial and mental.  The Veteran also submitted correspondence from a fellow service member who indicated that, "He is going through more than his share of hard times financially as well as psychologically since his wife left him taking his car and daughter."  Based on these submissions, the Veteran was granted a hardship discharge in January 1979.  

In March 2012 correspondence, the Veteran's treating VA psychiatrist indicated that the Veteran was under his care for recurrent major depression and panic disorder, and that the Veteran had attempted suicide with a razor blade
while in the service by cutting his left and right arms.  The VA psychiatrist alluded to visible scars on the Veteran's arms as a result of that suicide attempt.  

The Veteran was provided with a VA mental disorders examination in April 2012, at which time he was diagnosed as having major depressive disorder with anxiety, as well as personality disorder not otherwise specified.  However, the examiner concluded that, with the information available, it was less likely as not that the Veteran's depression and anxiety were either incurred in or caused by his period of service.  The examiner explained that there were no records indicating why he was given a hardship discharge, and that without records suggesting he had problems with depression and anxiety in service, it was not possible to relate his current depression and anxiety with the military.  Although the examiner acknowledged that dizziness and fainting spells were reported at the time of his discharge, it was also indicated that he was in good health and did not indicate panic, anxiety, or depression.  However, the examiner indicated that if additional records became available that suggested the Veteran was granted a hardship discharge due to depression and anxiety, then a another psychiatric review should be completed.  

The Veteran was also provided with a VA PTSD examination in July 2012, at which time he was diagnosed as having personality disorder, not otherwise specified, with secondary depressive symptoms.  The examiner determined that the Veteran's symptoms did not meet the diagnostic criteria for posttraumatic stress disorder.  The examiner concluded that the Veteran's diagnosed personality disorder was not due to his claimed in-service stressors.  The examiner explained that the Veteran was non-credible, that his self-report was highly inconsistent when compared to what he had told providers, that his presentation was dramatic and at times implausible, and that he presented as intent on attributing all his problems to an event that was questionable to begin with, but certainly not severe enough to account for the vast and extreme claims of mental health problems.

The Board finds that the April 2012 and July 2012 VA examination reports are inadequate.  Significantly, neither examiner acknowledged or considered the contemporaneous documents in the Veteran's service personnel records which suggested the existence of in-service psychiatric symptomatology.  As discussed above, these documents include the Veteran's November 1978 application for hardship discharge, on which he indicated, "My problems are great, my nerves are shot, my thinking is very unstable;" the October 1978 correspondence from a family friend indicating that the Veteran's family was concerned for him due to his financial and mental problems; and the correspondence from a fellow service member who indicated that the Veteran was "going through more than his share of hard times financially as well as psychologically since his wife left him taking his car and daughter."  This evidence corroborates the Veteran's current account of the onset of psychiatric symptoms.  

As such, the Board finds the April 2012 and July 2012 VA mental disorders examinations are inadequate for purposes of determining service connection.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  On remand, the Veteran should be provided with another VA psychiatric examination to determine the probable etiology and date of onset of his current psychiatric symptoms.  

In addition, the Veteran testified at his April 2015 Travel Board hearing that he applied for Social Security Administration (SSA) disability benefits in 2013, and that he was granted those benefits in 2014.  The Board is aware that it need not obtain SSA records prior to determining that there is no reasonable possibility that the records are relevant to the Veteran's claim for VA compensation.  See Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  However, that possibility cannot be excluded under the circumstances presented here.  The Board finds that the SSA records may contain evidence relevant to the present appeal.  A review of the record reveals that SSA records were not requested directly from SSA.  As such, these records must be obtained from the SSA. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the SSA the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

2.  Schedule the Veteran for a VA examination for the claim of entitlement to service connection for a psychiatric disorder, to include anxiety, major depressive disorder, panic disorder and social phobia.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The examiner is asked to address the following:  

(a)  Whether it is at least as likely as not (50 percent probability or more) that any current psychiatric disorder, including his diagnosed anxiety, major depressive disorder, panic disorder and social phobia, was present in service, was caused by service, or is otherwise related to service.

(b)  Whether it is at least as likely as not (50 percent probability or more) that a psychosis manifested itself to a compensable degree in the first year following the Veteran's January 1979 discharge from active duty.

In providing answers to the above questions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

A complete rationale must be provided for any opinion offered.  In providing answers to the above questions, the examiner is asked to specifically address the Veteran's November 1978 application for hardship discharge, on which he indicated, "My problems are great, my nerves are shot, my thinking is very unstable;" the October 1978 correspondence from a family friend indicating that the Veteran's family was concerned for him due to his financial and mental problems; and the correspondence from a fellow service member who indicated that the Veteran was "going through more than his share of hard times financially as well as psychologically since his wife left him taking his car and daughter." 

3.  Then readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case which must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

